United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.Q., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0283
Issued: February 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 17, 2016 appellant filed a timely appeal from an October 12, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
work-related hearing condition on August 30, 2016.
FACTUAL HISTORY
On August 31, 2016 appellant, then a 36-year-old air traffic controller, filed a traumatic
injury claim (Form CA-1) alleging that he sustained injury in the form of left ear ringing, white
noise, and discomfort when working as the controller-in-charge on August 30, 2016. He
indicated that he heard white noise while using a wireless headset and had ringing in his left ear.
1

5 U.S.C. § 8101 et seq.

On the same form, appellant’s immediate supervisor checked a box marked “Yes” indicating that
her knowledge of the facts of the claimed injury agreed with the statements of appellant.2
Appellant stopped work on August 30, 2016.3
In a September 7, 2016 letter, OWCP advised appellant that the documentation it
received to date was insufficient to support his claim for a work-related injury on
August 30, 2016. It requested that he submit a report from an attending physician containing,
inter alia, a detailed description of findings, diagnosis, and an opinion supported by a medical
explanation as to how the reported work incident caused or aggravated a medical condition.
Appellant submitted a form entitled “Authorization for Examination [and/or] Treatment”
(Form CA-16), completed on September 2, 2016. In this form report, Dr. Jin S. Lim, an
attending Board-certified otolaryngologist, indicated that appellant reported that on August 30,
2016, due to wearing a left ear headset, he “began to have white noise, abnormal beeping after
sounds, and headaches.” He noted “normal physical exam[ination]” in the portion of the report
for findings. Dr. Lim also noted that an audiogram was pending. In the diagnosis section of the
form report, he noted “hyperacusis” and “abn[ormal] auditory perceptions,” along with their
corresponding ICD-10 codes (International Classification of Diseases, 10th revision), H93.232
and H93.292, respectively.4 Dr. Lim also included the ICD-10 diagnostic code for tinnitus,
H93.12. He checked a box marked “Yes” indicating that the condition found was caused or
aggravated by the employment activity described and noted, “Only because it started
immediately after use of headset.” Additionally, Dr. Lim reported that appellant was totally
disabled from September 2, 2016 until “pending.”
By decision dated October 12, 2016, OWCP denied appellant’s claim for a work-related
hearing condition arising on August 30, 2016. It found that he had established the existence of
work factors on August 30, 2016, but that he did not submit medical evidence establishing causal
relationship between the accepted work factors and a diagnosed medical condition. OWCP
further noted that the Form CA-16 “contained an illegible diagnosis and illegible physician’s
signature.”
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.5 These are the essential elements of each
2

Under a separate OWCP file number (xxxxxx364) for a claim not currently before the Board, OWCP accepted
that on July 1, 2013 appellant sustained a traumatic right ear injury in the form of acoustic trauma (ICD-9 code
388.11, International Classification of Diseases, 9th revision).
3

Appellant requested continuation of pay on the Form CA-1 completed on August 31, 2016. However, it is
unclear from the record whether he received continuation of pay.
4

Hyperacusis is defined as exceptionally acute hearing, with an unusually low hearing threshold, which may or
may not be accompanied by pain. See Dorland’s Illustrated Medical Dictionary, 878 (30th ed. 2003).
5

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

2

compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.7 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS
Appellant filed a Form CA-1 alleging that on August 30, 2016 he sustained injury in the
form of ringing, white noise, and discomfort while using a wireless headset at work. OWCP
denied his claim because he failed to submit medical evidence sufficient to establish such a
work-related hearing injury.
The Board finds that appellant has not met his burden of proof to establish that he
sustained a work-related hearing condition on August 30, 2016.
In denying appellant’s claim, OWCP accepted that he experienced work factors in the
form of being exposed to noise from a headset while conducting air traffic controller duties on
August 30, 2016. The Board also finds that appellant was exposed to such work factors on
August 30, 2016. In finding that appellant had not submitted medical evidence establishing a
causal relationship between work factors and a diagnosed condition, OWCP indicated that he
submitted a Form CA-16, which had been completed on September 2, 2016, but that the form
report contained an illegible diagnosis and illegible physician’s signature. The Board finds that
the Form CA-16 is identifiable as having been completed by Dr. Lim, an attending physician,
and that Dr. Lim provided the specific diagnoses of hyperacusis, other abnormal auditory
perceptions, and tinnitus.

6

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to injury
caused by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period
longer than a single workday or work shift. 20 C.F.R. § 10.5 (q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
7

Julie B. Hawkins, 38 ECAB 393 (1987).

8

John J. Carlone, 41 ECAB 354 (1989).

9

See I.J., 59 ECAB 408 (2008); Donna Faye Cardwell, 41 ECAB 730 (1990).

3

The September 2, 2016 form report of Dr. Lim is the only medical evidence submitted by
appellant and the Board finds that this report does not establish that appellant sustained a workrelated hearing condition on August 30, 2016. In this form report, Dr. Lim indicated that
appellant reported that on August 30, 2016, due to wearing a left ear headset, he “began to have
white noise, abnormal beeping after sounds, and headaches.” Dr. Lim noted “normal physical
exam[ination]” and checked a box marked “Yes” indicating that the diagnosed conditions of
hyperacusis, other abnormal auditory perceptions, and tinnitus were caused or aggravated by the
employment activity described.
The Board finds that Dr. Lim’s report is of limited probative value on the relevant issue
of this case because he did not provide a rationalized medical report relating the observed
conditions to the accepted work factors that appellant experienced on August 30, 2016.10 The
Board has held that when a physician’s opinion on causal relationship consists only of checking a
box marked “Yes” to a form question, without the addition of adequate medical rationale, that
opinion has little probative value and is insufficient to establish causal relationship.11 Appellant’s
burden includes the necessity of furnishing an affirmative opinion from a physician who supports
his or her conclusion with sound medical reasoning.12
Dr. Lim indicated that he checked the box marked “Yes” denoting work-related causation
only because appellant’s reported symptoms “started immediately after use of headset.”
However, the Board has held that the fact that a condition manifests itself or worsens during a
period of employment13 or that work activities produce symptoms revelatory of an underlying
condition14 does not raise an inference of causal relationship between a claimed condition and
employment factors. Temporal relationship alone will not suffice.15 Dr. Lim did not describe the
accepted work factors in any detail or explain the medical process through which appellant’s use of
a left ear headset could have caused the diagnosed conditions. As Dr. Lim did little more than
check a box marked “Yes” to a form question, his opinion on causal relationship is of little
probative value and is insufficient to discharge appellant’s burden of proof for a work-related
hearing condition.16

10

See supra note 9.

11

See D.D., 57 ECAB 734, 739 (2006); Deborah L. Beatty, 54 ECAB 340, 341 (2003).

12

Lillian M. Jones, 34 ECAB 379, 381 (1982).

13

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

14

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

15

See D.I., 59 ECAB 158, 162 (2007).

16

The Board notes that where an employing establishment properly executes a Form CA-16 which authorizes
medical treatment as a result of an employee’s claim for an employment-related injury, the Form CA-16 creates a
contractual obligation, which does not involve the employee directly, to pay for the cost of the examination or
treatment regardless of the action taken on the claim. See Tracy P. Spillane, 54 ECAB 608 (2003). The period for
which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless OWCP
terminates the authorization sooner. See 20 C.F.R. § 10.300(c). The record is silent as to whether OWCP paid for
the cost of appellant’s examination or treatment for the period noted on the form.

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a work-related hearing condition on August 30, 2016.
ORDER
IT IS HEREBY ORDERED THAT the October 12, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

